SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

882
CA 14-00013
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND LINDLEY, JJ.


BONNIE YOUNG AND MICHAEL RONDINELLO,
PLAINTIFFS-RESPONDENTS,

                     V                                             ORDER

BARBARA LACY, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


BARTH SULLIVAN BEHR, BUFFALO (J. WILLIAM SAVAGE OF COUNSEL), FOR
DEFENDANT-APPELLANT.

GREENE & REID, PLLC, SYRACUSE (EUGENE W. LANE OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Onondaga County (James P. Murphy, J.), entered April 23, 2013.
The order and judgment awarded money damages to plaintiff Bonnie
Young.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051).




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court